Case 8:21-cv-00980-DOC-DFM Document 17 Filed 06/23/21 Page 1 of 1 Page ID #:180

                                                United States District Court
                                                   Central District of California           Cristina M. Squieri Bullock
                                                    Office of the Clerk                    Chief Deputy of Administration
                                                                                           350 West 1st Street, Suite 4311
                                                                                              Los Angeles, CA 90012

                 Kiry K. Gray                                                                     Sara Tse Soo Hoo
    District Court Executive / Clerk of Court                                                Chief Deputy of Operations
         350 West 1st Street, Suite 4311                                                 255 East Temple Street, Suite TS-134
             Los Angeles, CA 90012                                                             Los Angeles, CA 90012



                                                      June 23, 2021

         Orange County Superior Court
         700 Civic Center Drive West
         Santa Ana, CA 92701

  Re: Case Number:       8:21−cv−00980−DOC−DFM
      Previously Superior Court Case No.       30−2021−01179617−CU−UD−CJC
      Case Name:       Villas at Fashion Island LLC v. Sacha Medina et al

  Dear Sir/Madam:

        Pursuant to this Court’s ORDER OF REMAND issued on                   6/22/21       , the above−referenced case
  is hereby remanded to your jurisdiction.

         Attached is a certified copy of the ORDER OF REMAND and a copy of the docket sheet from this Court.

        Please acknowledge receipt of the above by signing the enclosed copy of this letter and returning it to the
  location shown below. Thank you for your cooperation.

  United States Courthouse
  255 East Temple Street, Suite TS-134
  Los Angeles, CA 90012


                                                                    Respectfully,

                                                                    Clerk, U.S. District Court

                                                                    By: /s/ Trina Debose
                                                                       Deputy Clerk
                                                                       714 338 4568
  Encls.
  cc: Counsel of record

  Receipt is acknowledged of the documents described above.



                                                                    Clerk, Superior Court


                                                                    By:
  Date                                                                    Deputy Clerk




   CV−103 (05/18)          LETTER OF TRANSMITTAL − REMAND TO SUPERIOR COURT (CIVIL)
